                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                            Civil Action No. 3:17-cv-00727-RJC-DCK


LA MICHOACANA NATURAL, LLC,

                          Plaintiff,

v.

LUIS MAESTRE, an individual, d/b/a LA
MICHOACANA and/or LA LINDA
MICHOACANA et al.,

                          Defendants.


                            DECLARATION OF LAURA L. CHAPMAN


         I, Laura L. Chapman, declare as follows:

         1.       I am an attorney licensed to practice by the State of California and admitted pro

hac vice to this Court.

         2.       I know the lead Plaintiff’s counsel in this action, Stephen L. Anderson. I have

seen him in person many times, for extended periods of time on each occasion, in connection

with working on a prior case in which he was the opposing counsel. Mr. Anderson is the person

in the photograph below.




SMRH:4837-4350-1740.1                -1-
       Case 3:17-cv-00727-RJC-DCK Document 109 Filed 11/21/19 Page 1 of 5
         3.       It is my understanding, based on the Declarations of Rebecca Vada Garcia and

Telma Mendoza filed contemporaneously herewith, that the image above documents Mr.

Anderson interacting with one of her employees on the morning of May 31, 2018, just before the

first hearing on the preliminary injunction motion in this case. I have seen Mr. Anderson act in

an angry and menacing manner, consistent with the behavior depicted in this photograph, on a

number of occasions.

         4.       Mr. Anderson and I were in trial in the U.S. District Court for the District of

Columbia in 2015 for approximately three weeks in a case entitled Paleteria La Michoacana,

Inc. v. Productos Lacteos Tocumbo S.A. DE C.V., 188 F. Supp. 3d 22 (D.D.C. 2016) (findings of

fact and conclusions of law after bench trial) (the “PLM Case”). In the PLM Case, I represented

the plaintiff, Paleteria La Michoacana, Inc. and Mr. Anderson represented the defendant,

Productos Lacteos Tocumbo S.A. DE C.V. (“Prolacto”). That case involved trademark

infringement; in fact, the same trademarks at issue in that case are at issue in this case.




SMRH:4837-4350-1740.1
       Case 3:17-cv-00727-RJC-DCK Document
                                      -2-
                                           109 Filed 11/21/19 Page 2 of 5
         5.       In my interactions with Mr. Anderson in the PLM Case, he was recorded on video

cameras in the U.S. District Court for the District of Columbia physically charging at me and two

other professionals, both in the courtroom after the judge left the bench for the lunch break, and

in the court cafeteria. The District Court judge presiding over the case, Honorable Rudolph

Contreras, reviewed these videos in camera and entered a restraining order against Mr. Anderson

on September 16, 2015, telling Mr. Anderson on the record:

         [Y]ou don’t have your emotions under control. You are way too close to
         this case. It is about your client, it is not about you. And you have to
         control your emotions. And you cannot get, I’m ordering this, within 20
         feet of their counsel. If something has to be communicated to them, Mr.
         War [Mr. Anderson’s co-counsel] must do it.

(Sept. 16, 2015 Trial Transcript at 12:16-21). A true and correct copy of the quoted portion of the

trial transcript from the PLM Case is attached hereto as Exhibit 1.

         6.       The District Court Judge in the PLM Case also noted that Mr. Anderson

misrepresents facts and creates an “alternative universe.”     (Sept. 25, 2015 Trial Transcript at

13:21-14:2)). A true and correct copy of the relevant excerpt from the trial transcript is attached

hereto as Exhibit 2.

         7.       A true and correct copy of the Transcript of Motions Hearing Before the Honorable

Robert J. Conrad, Jr. United States District Court Judge dated May 31, 2019 that I received from

Laura Andersen, RMR, Official Court Reporter, is attached hereto as Exhibit 3.

         8.       Attached as Exhibit 4 are notes we received from the Concord, North Carolina

Police Department detailing the call that was made on May 31, 2018 to report Stephen

Anderson’s behavior at the Mochia Chicken Restaurant described in the declaration of

Declaration of Telma Mendoza filed contemporaneously herewith.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


SMRH:4837-4350-1740.1
       Case 3:17-cv-00727-RJC-DCK Document
                                      -3-
                                           109 Filed 11/21/19 Page 3 of 5
         Executed in San Francisco, California on this 21st day of November, 2019.




                                                             LAURA L. CHAPMAN
SMRH:4839-4134-0323.1




SMRH:4837-4350-1740.1
       Case 3:17-cv-00727-RJC-DCK Document
                                      -4-
                                           109 Filed 11/21/19 Page 4 of 5
                             CERTIFICATE OF SERVICE

    I certify that on November 21, 2019, I served the foregoing DECLARATION OF
LAURA L. CHAPMAN on all parties of record as follows:

Via Electronic Filing
Stephen L. Anderson (attorneys@brandxperts.com)
Albert P. Allan (alallan@allaniplitigation.com)
Counsel for Plaintiff


                                                  s/ Laura L. Chapman
                                                     Laura L. Chapman




SMRH:4837-4350-1740.1
       Case 3:17-cv-00727-RJC-DCK Document 109 Filed 11/21/19 Page 5 of 5
